OPINION ON REMAND
PER CURIAM.
On appeal to this court, appellant raised two issues: (1) that Section 775.084, Florida Statutes (Supp.1988), violates Article I, Sections 9 and 16, of the Florida Constitution and the Fourteenth Amendment to the United States Constitution; and (2) that appellant should not have been sentenced as an habitual felony offender because the two predicate convictions had been entered at the same time. In Goodman v. State, 578 So.2d 11 (Fla. 1st DCA 1991), we affirmed as to the first issue; reversed as to the second issue; and certified the second issue to the Supreme Court. The Supreme Court has now quashed our decision on the second issue, and remanded to this court for further proceedings consistent with the decision in State v. Barnes, 595 So.2d 22 (Fla.1992). State v. Goodman, 595 So.2d 19 (Fla.1992). Based upon Barnes, we vacate and set aside our previous opinion, and affirm the trial court on both issues.
AFFIRMED.
ERVIN, ZEHMER and WEBSTER, JJ., concur.